Berry, J.
This is the statutory action to determine an adverse claim. The position of defendants, as appears by their answer and admissions upon the trial, is, in substance, this: They admit that the legal title of the property in dispute is in plaintiff, and that he is in possession. But they allege that they are the children and heirs-at-law of Sarah Cheeney, who, by intermarriage with plaintiff, became Sarah McMillan; that she being the owner of the property at the time of such marriage, (the same having been given to her by defendants,) plaintiff, with intent and for the purpose of cheating and defrauding defendants, as her lieirs-at-law, out of the same, by preventing it from descending to them, and to secure it for himself, “by threats, intimidation, and undue influence, made and practised by him towards” her, and without paying any consideration therefor, shortly after the marriage, to wit, on October 5, 1871, procured the property to be conveyed to himself, through a third person. Sarah McMillan died September 11,1878, more than six years after the consummation of the alleged fraud. Defendants, in their answer, allege that they are the owners of the property in law and equity, and entitled to its possession, and demand judgment that the deeds by which the conveyance to plaintiff was accomplished be declared void and set aside, that the property be adjudged in defendants, and its possession awarded to them.
The principal question presented is, whether defendants’ cross-action, set up in their answer,—Eastman v. Linn, 20 Minn. 387, (433,)—is one for relief on the ground of fraud, which may be commenced within six years after the cause thereof accrued, or an action for recovery of real property, which may be commenced within twenty years *521from the time when the plaintiff, or the-person under whom he claims, was seized or possessed thereof. The learned judge by whom the case was heard below, was of opinion that it was the. former, and gave judgment for plaintiff accordingly. We think he was right. The cross-action which.defendants have in effect instituted by their answer, while, as respects its ultimate purpose, it is an action for the recovery of real property, is an action in which this recovery is sought as a consequence of relief upon the ground of fraud. Unless relieved from the fraud, defendants will have no standing to recover the property, as, without this relief, the legal title will remain in the plaintiff; for, admitting the fraud, the deeds through which plaintiff obtained his title are simply voidable, not void. The gist and essence of the cross-action is, then, relief from the fraud and fraudulent conveyances, (by means of which plaintiff acquired his title,) so as to put defendants in a position to recover the property. The cross-action is, then, essentially one for relief on the ground of fraud. The right of action (if any) for this relief accrued to Mrs. McMillan during her life, and immediately upon the accomplishment of the fraud, in October, 1871. The right to maintain it was, therefore, barred before her death, which occurred more than six years after that time. We have examined the authorities cited by counsel upon the question which we have been considering, but none of them appear to be of sufficient weight to require particular comment or citation here.
The defendants’ counsel, if we understand his point, insists that the plea of the statute of limitations set up in plaintiff’s reply is insufficient, because it does not negative the exceptions to the application of the statute, and that defendants might establish some of these exceptions and defeat such application. 'It is not necessary to negative such exceptions by the plea. They are in the nature of matters of defence to come from the other side. Sublette v. Tinney, 9 Cal. 424; Boyd v. Blankman, 29 Cal. 19. Without doubt, defendants had the right to prove exceptions, but they made no attempt or offer to do so in this ease.
The position that the deeds by which plaintiff acquired title are void, both at common law and by our statute, (Gen. St. 1878, 'e. 69, § 4,) which provides that “no contract between a husband and wife, *522the one with the other, relative to the real estate of either, or any interest therein, shall be valid,” would be startling if it were sound. As respects conveyances of real estate, the rule, both of common law and the statute, has always been understood as referring to conveyances directly from a wife to her husband, or vice versa, and not to indirect conveyances, from one to the other, through a third person. Any other doctrine would unsettle thousands upon thousands of titles in this state and elsewhere.
Judgment affirmed.